Citation Nr: 1121618	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-01 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to November 1968.  He died in October 2008, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in January 2010.

The appellant testified at a Board hearing in December 2010.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in October 2008.  The Certificate of Death lists the immediate cause of death as acute myocardial infarction.

2.  During his active duty service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to herbicides.

3.  It is presumed that the Veteran's acute myocardial infarction, as ischemic heart disease, is due to exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The Veteran's death was caused by a disability incurred in his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming service connection for cause of the Veteran's death.  In such a claim, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arteriosclerosis and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, 'The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.'  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans Claims (the Court) has further held that 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that the 38 U.S.C.A. § 1154(b) presumption only relates to the question of service incurrence, it does not relate to questions of whether the veteran has a current disability or whether there was a nexus between the in- service event and the current disability.

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Note 1: The term 'soft-tissue sarcoma' includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.

Note 2: For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

Note 3: For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  

38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA had amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53202 (Aug. 31, 2010)(to be codified at 38 C.F.R. pt. 3).  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  In accordance with the aforementioned final rule, the Board has incorporated the amendment to 38 C.F.R. § 3.309(e) above.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a veteran must have set foot on the land mass of Vietnam, or, have been present in the inland waterways of that country during the statutory period (so-called 'brown water' naval activity) in order to be considered to have had service in the Republic of Vietnam and, in turn, presumed exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).

The Veteran's Form DD-214 reflects that he was in receipt of the Vietnam Service Medal, Vietnam Campaign Medal, Combat Infantryman's Badge, National Defense Service Medal, and Parachute Badge.  Significantly, a DD Form 215 dated in October 1991 amends the this information to note that the Veteran was also awarded a Purple Heart.  Thus, the Board finds that the Veteran was a combat veteran for the purposes of 38 U.S.C.A. § 1154(b).

During his lifetime, the Veteran was service-connected for PTSD on the basis of stressor events that were described as taking place during his service in-country in the Republic of Vietnam during the Vietnam War.  The Veteran's testimony concerning events in Vietnam is documented in the claims file, including in his December 2002 VA examination report.  The Board accepts, as the RO previously accepted, the Veteran's testimony and other indications of record showing that he served in-country in the Republic of Vietnam during the applicable period of the Vietnam War.  Consequently, the Board finds that the Veteran is presumed to have been exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).

According to an October 2008 Death Certificate, the Veteran died that month from acute myocardial infarction.  The Veteran's medical records from his lifetime reveal that he had diagnosed with a number of cardiac pathologies.  The Board notes that an August 2009 VA medical opinion developed in connection with this appeal addressed only the question of whether the Veteran's "coronary artery disease was secondary to his posttraumatic stress disorder and therefore whether his death from myocardial infarction was related to his posttraumatic stress disorder."

There is no evidence of record suggesting that the Veteran's death was caused by anything other than acute myocardial infarction.  Myocardial infarction is part of the defined scope of ischemic heart disease subject to a presumptive etiological link to the Veteran's exposure to herbicide agents during service under the revised 38 C.F.R. § 3.309(e).  Acute myocardial infarction is expressly included in the scope of ischemic heart disease contemplated by that regulation, and ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  Ischemic heart disease includes acute myocardial infarction, thus presumptive service connection for the Veteran's acute myocardial infarction based on herbicide exposure is established.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Accordingly, service connection is warranted for the cause of the Veteran's death.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the appellant as a result of any VCAA deficiency in view of the fact that the full benefit sought by the appellant with respect to this issue is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The RO will assign an effective date in the course of implementing this grant of service connection, and the appellant will have the opportunity to initiate an appeal from this 'downstream' issue if she disagrees with the determination which will be made by the RO in giving effect to the Board's grant of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).



ORDER

Service connection for the cause of the Veteran's death is warranted.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


